W. Vincent Grady, S.
Application has been made by the temporary administrators of the' estate of Vincent Astor, deceased, for authorization: (1) To pay such amounts, for 12 months starting May 1, 1959, not exceeding $90,000 as necessary to secure and preserve the estate’s interest in oil and gas properties outside the State of New York, (2) To approve pay*403ments already made by said temporary administrators during the period February 1, 1959 (date of death) through April 30, 1959, totaling $22,605.03.
Harry H. Lipsig, Esq., on behalf of John Jacob Astor, opposed the application on the grounds: (1) That insufficient information is given by petitioners to determine the advisability of the payments suggested, (2) That the temporary administrators have violated the order of their appointment by making payments without court approval.
After reading the motion papers and the memorandum submitted in support thereof and the affidavit in opposition, and after due deliberation thereon, the court decides and finds as follows: (1) Petitioners’ motion to pay not exceeding $90,000 in the 12 months commencing May 1, 1959, to secure and preserve the interests of the estate of Vincent Astor in oil and gas properties located outside the State of New York, should be granted, subject to objection on accounting, (2) Petitioners are admonished to strictly comply with the order of their appointment in the future, and approval of payments made by them of $22,605.03, covering the period from February 3, 1959 (date of death) through April 30, 1959 to preserve such oil and gas properties, should be approved subject to objection on accounting.
•Submit decree accordingly.